           Case 1:19-cr-00153-RCL Document 5 Filed 05/13/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                :
                                                        :
                                                        :
               v.                                       :      CR. NO. 19-153 (RCL)(GMH)
                                                        :
CHARLES GENERAL,                                        :
                                                        :
                    Defendant.                          :


   GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(1)(E) and 18 U.S.C. §

3142 (d)(1)(A)(iii) of the federal bail statute.   The government requests that the following points

and authorities, as well as any other facts, arguments and authorities presented at the detention

hearing, be considered in the Court’s determination regarding pre-trial detention.

                                             Introduction

        Charles General is a twenty-nine year old male with a criminal history that consists of a

prior conviction for Carrying a Pistol Without a License.      The defendant has now been charged

in a one-count indictment with Unlawful Possession of a Firearm and Ammunition by a Person

Convicted of Crime Punishable by Imprisonment for a Term Exceeding One Year, in violation of

Title 18 U.S.C. § 922(g)(1).

        Mr. General has previously been convicted of a felony offense, however, his crimina l

conduct has remained undeterred as evidenced by his possession of a loaded firearm after being

recently placed on a period a Youth Act Rehabilitation supervised probation. For these reasons,

                                                    1
           Case 1:19-cr-00153-RCL Document 5 Filed 05/13/19 Page 2 of 6



the government submits that the defendant should be held without bond pending trial to ensure the

safety of the community.

                           Procedural History and Applicable Authority

        At the initial appearance on May 9, 2019, the government orally moved for detention

pending trial pursuant to 18 U.S.C. § 3142 (f)(1)(E) and 18 U.S.C. § 3142 (d)(1)(A)(iii) of the

federal bail statute.   The Court set a detention hearing for Tuesday, May 14, 2019.

        On May 10, 2019, a grand jury returned an indictment charging the defendant with the

above-referenced offense.      The government contends that the defendant is a danger to the

community.     The government must establish by clear and convincing evidence that a defendant is

a danger to the community. United States v. Peralta, 849 F.2d 625, 626 (D.C. Cir. 1988). In an

indicted case at a detention hearing, the government may proffer evidence. United States v. Smith,

79 F.3d 1208, 1209-10 (D.C. Cir. 1996).

        There are four factors under Section 3142(g) that the Court should consider and weigh in

determining whether to detain the defendant pending trial: (1) the nature and circumstances of the

offense charged; (2) the weight of the evidence against the defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by his release.   See 18 U.S.C. ' 3142(g). A review and understanding of the

facts and circumstances in this case causes the government to ask the Court to conclude that there

is no condition or combination of conditions that would assure the safety of the community.

Therefore, Mr. General should be detained. See 18 U.S.C. ' 3142(e)(1).




                                                  2
               Case 1:19-cr-00153-RCL Document 5 Filed 05/13/19 Page 3 of 6



                         Nature and Circumstances of the Offenses Charged

            On Wednesday, May 8, 2019 at approximately 8:54 P.M., members of the Metropolitan

Police Department’s Narcotics and Special Investigation Division Gun Recovery Unit, were

walking in the courtyard in front of 1437 Cedar Street, S.E., Washington, D.C., when they

observed two individuals exit the apartment building.

            Law enforcement made contact with an individual, later identified as the defendant Charles

General. Officers Torres and Wright greeted the defendant and then asked him if he had any

weapons on him. The defendant advised that he had some weed on him and produced it to the

officers.     Officer Wright asked the defendant if he could pat him down, and the defendant replied,

“You can pat my pockets. You can pat my back pockets.” Officer Wright then conducted a pat

down of the defendant and as Officer Wright began to pat the defendant’s right rear pocket, the

officer felt a hard metallic object that the officer immediately recognized to be a firearm.      The

defendant was then placed in handcuffs. Officer Wright then recovered a firearm from the

defendant’s underwear.        The defendant was placed under arrest for Carrying a Pistol without a

License and was transported for processing.

            The firearm was identified as black Smith & Wesson, .380 caliber handgun and was loaded

with one (1) round in the chamber and ten (10) rounds in an unknown round capacity magazine.

During his custodial interview, the defendant waived his Miranda rights verbally and in writing

and agreed to answer questions.         The defendant advised that he was under the influence of

marijuana, but was coherent.         The defendant admitted that he was carrying the firearm for

protection and that it was concealed inside his clothing.    He further advised that he had the firearm

for approximately one year.


                                                    3
           Case 1:19-cr-00153-RCL Document 5 Filed 05/13/19 Page 4 of 6



         As set forth fully above, the first factor, the nature and circumstances of the offense

charged, clearly weighs in favor of detention. Here, a grand jury found probable cause to believe

that the defendant was illegally in possession of a loaded firearm. The nature of this offense

therefore weighs in favor of detention.

                          Weight of the Evidence Against the Defendant

        The second factor to be considered, the weight of the evidence, also clearly weighs in favor

of detention. The evidence against the defendant is quite strong.         As set forth above, law

enforcement recovered a firearm from the defendant’s person after he consented to a pat down.

Specifically, the loaded firearm was recovered from inside the defendant’s clothing near the crotch

area. The recovery of the firearm was captured on body worn camera footage.        The firearm was

loaded with one round in the chamber and ten rounds in the magazine.      After being provided his

Miranda rights during his custodial interview, the defendant admitted to carrying the loaded

firearm for protection.

                           Mr. General’s History and Characteristics

        The third factor, the history and characteristics of the person, similarly weigh in favor of

the detention.   The defendant was on supervision in relation to a conviction for Carrying a Pistol

Without a License charged in D.C. Superior Court. Specifically, the defendant was sentenced on

January 11, 2019, just four months prior to the charged offense, to a twelve (12) month suspended

sentence pursuant to the Youth Rehabilitation Act, followed by one year of supervised probation.

The defendant was being supervised at the maximum level, with a supervision period of January

11, 2019 through January 10, 2020. In a very short period of time, the defendant has been

rearrested on a similar offense, this time while on supervision. The government further notes that


                                                 4
           Case 1:19-cr-00153-RCL Document 5 Filed 05/13/19 Page 5 of 6



an Alleged Violation Report was filed in the supervision case on March 19, 2019, predating the

instant offense and requesting a show cause hearing.    The defendant should not be released.

                                    Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention.   The charged offense involves

the defendant’s possession of a loaded firearm despite being legally barred from such possession,

while on supervision for a short period in prior gun case. The firearm that the defendant possessed

had the potential to cause serious bodily injury to or the death of innocent persons in the

community.    The defendant’s criminal history and possession of a loaded firearm while on court

ordered supervision, overwhelmingly demonstrate that he is a danger to the community.      In order

to protect the community, the defendant should be held without bond pending trial.

                                                Conclusion

       The Court should grant the government=s motion to detain Mr. General pending trial

because he has demonstrated that he is a danger to the community.




                                                       Respectfully submitted,


                                                 5
          Case 1:19-cr-00153-RCL Document 5 Filed 05/13/19 Page 6 of 6




                                                   JESSIE K. LIU
                                                   UNITED STATES ATTORNEY
                                                   D.C. Bar No. 472-845

                                            By:             /s/
                                                   LISA NICOLE WALTERS
                                                   D.C. Bar No. 974-492
                                                   Assistant United States Attorney
                                                   555 Fourth Street, N.W., Fourth Floor
                                                   Washington, D.C. 20530
                                                   Telephone: (202) 252-7499
                                                   E-mail: Lisa.Walters@usdoj.gov


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel Dani Jahn, via the Electronic Case Filing (ECF) system, this 13th day of May, 2019.




                                                   ________/s/________________________
                                                   LISA NICOLE WALTERS
                                                   Assistant United States Attorney




                                               6
